                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION
 In re                                             Case No. 19-30232-HLB
                                                   Chapter 11
 MUNCHERY, INC.
                                                   NOTICE AND OPPORTUNITY FOR
 Debtor and Debtor-in-Possession.                  HEARING ON MOTION TO APPROVE
                                                   STIPULATION REGARDING
                                                   TURNOVER OF SECURITY DEPOSIT

TO THE BANKRUPTCY COURT, THE UNITED STATES TRUSTEE, THE UNSECURED
CREDITORS COMMITTEE, PARTIES-IN-INTEREST, AND SPECIAL NOTICE PARTIES:
PLEASE TAKE NOTICE that Munchery, Inc. (“Munchery”) files this notice and opportunity for hearing
(the “Notice”) on its Motion to Approve Stipulation Regarding Turnover of Security Deposit (the “Motion”)
pursuant to §§ 542 and 553. By way of its Motion, Munchery seeks the Court’s entry of an order approving
the terms of a stipulation (the “Stipulation”) between Munchery and 95–97 Horatio L.L.C. (the “Landlord”).
The Landlord is in possession of Munchery’s security deposit of $98,833.69 (the “Security Deposit”). The
Landlord wishes to deduct from the Security Deposit the unpaid rent and additional charges related to the
occupancy of the Premises and turnover the balance of the Security Deposit to Munchery. As detailed in
the Motion and Stipulation, Munchery and the Landlord stipulate as follows:
   1. The Landlord shall deduct from the Security Deposit the sum of $43,083.92 for the period of January
      1 through March 6, 2019, consisting of the following charges: (1) base rent of $34,293.94; (2)
      holdover rent of $1,227.90; (3) real estate taxes of $4,577.08; (4) a cleanup fee of $2,200.00; (5)
      building sign charges of $185.00; and (6) a move out fee of $600. Once the Landlord deducts these
      sums, Munchery will have no further obligations to the Landlord.
   2. The Landlord shall turnover the unused portion of the Security Deposit (the “Turnover Funds”) in
      the amount of $55,749.77 to Munchery.
   3. The Turnover Funds shall be made payable to and sent via Federal Express to Finestone Hayes LLP,
      456 Montgomery St., 20th Floor, San Francisco, CA 94104, or may be electronically transferred to
      Munchery’s debtor in possession account, subject to further communications between Munchery
      and the Landlord regarding the procedure for doing so.
   4. Once Munchery receives the Turnover Funds, the Landlord shall have no further obligation to
      Munchery.
Section 542(b) provides that an entity that owes a debt that is property of the estate shall pay such debt to
the trustee, except to the extent that such debt may be offset under § 553. A landlord may offset a security
deposit against claims for rent and other amounts owed by a debtor pursuant to § 553. Setoff will result in
satisfaction of the Munchery’s obligations to the Landlord and a recovery of $55,749.77 for the estate.
To the extent that relief from stay is required to offset any debt owing to Munchery against any claim of the
Landlord, the Stipulation and this Motion are intended as an agreement to lift the automatic stay as required
to accomplish the requested relief.
PLEASE TAKE FURTHER NOTICE that Bankruptcy Local Rule 9014-1 prescribes the procedures to
be followed with respect to any objection to the proposed compromise or any request for hearing thereon.
               Any objection to the requested relief, or a request for hearing on the
               matter, must be filed and served upon the initiating party within 21 days
               of mailing the notice;


    Case: 19-30232       Doc# 373      Filed: 08/06/20     Entered: 08/06/20 21:38:10        Page 1 of
                                                    2
               Any objection or request for a hearing must be accompanied by any
               declarations or memoranda of law any requesting party wishes to
               present in support of its position;
               If there is no timely objection to the requested relief or a request for
               hearing, the court may enter an order granting the relief by default.
               In the event of a timely objection or request for hearing, the initiating
               party will give at least seven days written notice of the hearing to the
               objecting or requesting party, and to any trustee or committee appointed
               in the case.
PLEASE TAKE FURTHER NOTICE that a hearing, if requested, will not be conducted in the presiding
judge’s courtroom but instead will be conducted by telephone or video. All interested parties should consult
the Bankruptcy Court’s website at www.canb.uscourts.gov for information about court operations during
the COVID-19 pandemic. The Bankruptcy Court’s website provides information regarding how to arrange
a telephonic or video appearance. If you have any questions regarding how to appear at a court hearing, you
may contact the Bankruptcy Court by calling 888-821-7606 or by using the Live Chat feature on the
Bankruptcy Court’s website.


 Dated August 6, 2020                             FINESTONE HAYES LLP

                                                  /s/ Ryan A. Witthans
                                                  Ryan A. Witthans
                                                  Counsel for Munchery, Inc.




    Case: 19-30232       Doc# 373      Filed: 08/06/20    Entered: 08/06/20 21:38:10        Page 2 of
                                                    2
